 1

 2

 3

 4

 5

 6

 7
                            UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8
                                     AT SEATTLE
 9

10         JERRY HOANG, et al.,                         CASE NO. C17-0874JLR

11                              Plaintiffs,             SHOW CAUSE MINUTE ORDER
                  v.
12
           BANK OF AMERICA NA, et al.,
13
                                Defendants.
14

15         The following minute order is made by the direction of the court, the Honorable

16   James L. Robart, U.S. District Judge:

17         It is ORDERED that counsel show cause by May 10, 2019, why this action should

18   not be dismissed for failing to comply with Order requiring Status Report signed March

19   26, 2019, and due April 25, 2019. Absent a timely response to this Order, the action

20   //

21   //

22   //


     MINUTE ORDER - 1
 1   SHALL BE DISMISSED without prejudice.

 2        Filed and entered this 30th day of April, 2019.

 3
                                              WILLIAM M. MCCOOL
 4                                            Clerk of Court

 5                                             s/ Ashleigh Drecktrah
                                               Deputy Clerk
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     MINUTE ORDER - 2
